OPINION — AG — ** COST DEPOSIT — TRANSFER OF STUDENTS ** WHEN AN APPEAL FROM AN ORDER OF THE COUNTY SUPERINTENDENT OF SCHOOLS IN REGARD TO AN APPLICATION FOR TRANSFER OF A SCHOOL CHILD FROM ONE SCHOOL DISTRICT TO ANOTHER IS FILED IN THE DISTRICT COURT, THE COURT CLERK SHOULD DEMAND A COST BOND OR DEPOSIT IF THE APPEAL IS FILED BY THE PARENT OR GUARDIAN OF THE CHILD, BUT NOT IF THE APPEAL IS FILED BY THE BOARD OF EDUCATION OF EITHER OF THE DISTRICT AFFECTED; THAT SUCH APPEAL SHOULD BE ENTERED ON THE APPEARANCE DOCKET OF THE DISTRICT COURT, AS IN ANY OTHER CIVIL MATTER; AND THAT THE COURT CLERK SHOULD 'NOT' ATTEMPT TO COLLECT THE COURT COSTS, AFTER THE APPEAL IS DETERMINED, FROM THE COUNTY SUPERINTENDENT OF SCHOOLS OR EITHER OF THE BOARD OF EDUCATION, UNLESS HE IS DIRECTED TO DO SO BY THE DISTRICT COURT. (SCHOOLS, APPEAL TO DISTRICT COURT, COURT FEES, STUDENTS, PUPILS, SCHOOL DISTRICTS, APPLICATION OF TRANSFER) CITE: 12 Ohio St. 921 [12-921], 70 Ohio St. 8-2 [70-8-2], OPINION NO. JUNE 28, 1941 — LIVINGSTON (COURT COST, LIABLE) (J. H. JOHNSON)